per curiam:
I
El 27 de diciembre de 1991, la Leda. Rebecca Santiago Méndez fue suspendida de la abogacía y el notariado por haber desatendido las comunicaciones del Procurador General sobre unas quejas. El 16 de abril de 1993 fue reins-talada a la abogacía y, el 11 de junio, readmitida al ejerci-cio de la notaría. Subsiguientemente, se presentaron las quejas Núms. AB-93-127 y AB-94-44 y el 19 de mayo de *761995 fue suspendida temporalmente de la notaría. El 29 de enero de 1996 el Procurador General rindió su informe in-vestigativo sobre dichas quejas.
A la luz de ese informe, el 23 de febrero concedimos a la licenciada Santiago Méndez un término para que compare-ciera ante el Procurador General a exponer su posición. Fue apercibida de que su incumplimiento daría margen a que se le suspendiera provisionalmente del ejercicio de la abogacía, sin ulterior trámite. Fue notificada personal-mente el 16 de abril.
Mediante una moción informativa de 24 de marzo, el Procurador General nos expone que la licenciada Santiago Méndez compareció el 17 de mayo a su oficina a solicitar una copia del susodicho informe, aduciendo no haberlo recibido. Al respecto, el Procurador General nos indicó que dicho informe y sus demás escritos los había notificado a la dirección que aparecía en el Registro del Colegio de Aboga-dos de Puerto Rico y, además, que el apartado de correos suministrado por la propia licenciada Santiago Méndez en sus escritos había sido cerrado sin indicación de cambio alguno de dirección.
Nos acompañó, además, una copia de la suspensión in-definida decretada por la Corte de Distrito de Estados Uni-dos para el Distrito de Puerto Rico el 16 de mayo de 1994.
En resumen, al día de hoy la licenciada Santiago Mén-dez no ha afrontado satisfactoriamente las quejas que tiene pendientes ni ha cumplido con nuestra resolución.
II
Es inexcusable la conducta procesal de la licenciada Santiago Méndez. Su negativa a afrontar las quejas y la omisión en suplir al Procurador General y a este Foro su dirección nos obliga, sin ulterior trámite, a suspenderla temporeramente del ejercicio de la abogacía. In re Morales, *77Rubin, 139 D.P.R. 44 (1995); In re Ríos Acosta II, D.P.R. 360 (1995); In re García Pagán I, 139 D.P.R. 545 (1995).

Se dictará la sentencia correspondiente.